Citation Nr: 1732368	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  99-15 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.  

2.  Entitlement to service connection for a left knee disorder, to include as secondary to a right knee disorder.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N.K., Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from September 1978 to September 1982.  He served in the Air National Guard from November 1982 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 1998 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In September 1999, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the claims folder.

The Board remanded this case in April 2001 and June 2003 for additional development.

In August 2005, the Board denied the Veteran's claims for service connection for left and right knee disorders.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2007, the Court issued a Memorandum Decision that vacated that portion of the August 2005 decision that denied service connection for right and left knee disabilities.  Thereafter, in May 2009 and May 2012 the Board remanded the claims for further development consistent with the Court's Memorandum Decision.  In August 2013, the Board denied the Veteran's claims for service connection for the bilateral knees and the Veteran again appealed the decision to the Court.  In October 2013, a Joint Motion for Remand (JMR) vacated the August 2013 decision that denied service connection for bilateral knee disabilities, and in November 2014, the Board remanded the issues for readjudication consistent with the JMR.  


FINDING OF FACT

The Veteran's current right and left knee disabilities are not related to any event, injury or disease in-service; arthritis was not manifest to any degree within one year after discharge from service; and a left knee disability is not relate to or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in the Veteran's active duty service; nor may arthritis be presumed to have been so incurred.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  A left knee disability was not incurred in the Veteran's active duty service; nor may arthritis be presumed to have been so incurred; and a left knee disability is not proximately due to, the result of or aggravated by a service-connected disability.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary, that is necessary to substantiate the claims.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  In a letter mailed to the Veteran in June 2003, the duty to notify was satisfied.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefits, what information was already in the RO's possession, what additional evidence was needed from the Veteran, what evidence the VA was responsible for getting and what information VA would assist in obtaining on the Veteran's behalf.  Although this notice was delivered after the initial denial of the claims, the AOJ subsequently readjudicated the claims based on all the evidence, most recently in January 2016.  Thus, the Veteran was not precluded from participating effectively in the processing of his claims and the late notice did not affect the essential fairness of the decisions.  The June 2003 letter has clearly advised the Veteran of the evidence necessary to substantiate the claims.  

VA also has a duty to assist a claimant in the development of his claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes statements from the Veteran and other individuals, service treatment records, as well as VA treatment records.  Additionally, the Veteran was provided a VA examination in July 2009 with addendum opinions obtained in July 2010, March 2011, June 2011, December 2011, December 2012, February 2015, June 2015 and January 2016.  The VA examination reports reflect that the examiner reviewed the Veteran's past medical history, reviewed the Veteran's claims folder, and provided opinions which are supported by an explanation.  The Board concludes that the VA examination reports are adequate upon which to decide the claims on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The Board notes that in briefs and statements throughout the appeal, the Veteran's attorney has contended that the July 2009 VA examiner's opinion was inadequate, as it lacked support by literature and medical treatise.  Furthermore, in a March 2016 statement, the attorney contended that as the July 2009 examiner is an orthopedic surgeon and not a rheumatologist, his opinion is without probative value and that the VA should obtain an opinion from a rheumatologist.  However, the Board has weighed the probative value of the examiner's opinions and finds that the opinion of an orthopedic surgeon is sufficient for the matters on appeal, and obtaining a rheumatologist's opinion is not necessary.

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action need be undertaken on the Veteran's behalf.

Service Connection for a Bilateral Knee Disorder

The Veteran contends that he currently suffers from bilateral knee arthritis as a result of his service from September 1978 to September 1982.  For the reasons and bases explained below, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection.

Service connection may be established on direct basis for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Alternatively, service connection may be granted on a presumptive basis for a chronic disease, such as arthritis, which manifests to a compensable degree within the initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish entitlement to service connection for a disability, the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

If a chronic disease is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay testimony is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
 § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the Veteran believes that his currently diagnosed bilateral knee disabilities resulted from service injuries.  He reportedly continued to suffer from bilateral knee pain after service.  See, e.g., April 2000 VA Form 1-646.  Alternatively, the Veteran maintains that his left knee disability is related to his right knee disability.  Specifically, he contends that his private doctor told him that his left knee disability is the result of overcompensating for his right knee disability.
The evidence of record reflects that the Veteran has been diagnosed with bilateral knee arthritis.  See July 1998 VA Treatment X-rays.  As such, the Veteran has demonstrated that he has a current disability, meeting the first element required for service connection.  

In regards to the question of in-service occurrence, the Veteran contends that he experienced in-service injuries with regard to both his left and right knees.  Regarding his left knee, the Veteran's service treatment records (STRs) reflect that the Veteran had a lipoma removed from his left knee in December 1981.  Nine days later, the area was noted to be swollen, tender, and infected.  Subsequent evaluation noted that there was no more pus, and that the area was "healing o.k."  The Veteran has also contended that he experienced a sprained right knee in November 1980; STRs do not contain any complaints or findings related to the Veteran's right knee.  Although the December 19, 1981 record indicates that the right knee was aspirated, it seems that this statement is a typographical error, based on reviewing the STRs in their entirety.  See July 2009 VA Examination Report and July 2010 Addendum (noting that this reference to the Veteran's right knee was "obviously an error").  The Board notes that there is no active duty separation examination in the claims file.  However, a National Guard enlistment examination in November 1982 and a periodic examination in November 1986 contain notations of normal lower extremities and muscoskeletal evaluations.  The Veteran denied history of any tricked or locked knee on both accompanying medical history reports.  While the Veteran was serving on the National Guard in April 1985, he was treated privately when he complained of right knee pain and in June 1987 chondromalacia of the right knee was noted.  In July 1987 the Veteran was seen with complaints of a three month history of right knee pain.  

The Veteran meets the threshold requirement for the chronic diseases presumption as his arthritis is one of the qualifying diseases.  See 38 C.F.R. § 3.309(a).  However, the evidence does not show that his bilateral knee arthritis was incurred in service or that it manifested to a compensable degree within one year of his separation from active service.  The Veteran has reported a continuity of knee symptomatology dating back to his years in service.  While he is competent to identify those symptoms, the Board does not find his current complaints to be credible.  Specifically, there is a lack of documented complaints or clinical findings for many years after he left active service.  More significantly, the 1982 and 1986 National Guard examinations did not demonstrate any knee pathology, and the Veteran denied having or having had a trick or locked knee or arthritis.  It seems reasonable he would have mentioned knee problems at this time, since he did report other physical problems.  The first documented medical report of a right knee disability came in April 1985.  Right knee arthritis was not diagnosed until 1998, sixteen years after the Veteran's separation from active duty.  Left knee arthritis was first diagnosed in 1991, nearly nine years following the Veteran's separation from active duty.  With respect to negative evidence, the fact that there were no records of any complaints or treatment involving the Veteran's knees for many years weighs against the claims.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).  Therefore, the absence of documented treatment is found to be probative.  The Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible and have no probative value.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

The Board also finds the most competent and probative evidence weighs against finding a nexus between the Veteran's current bilateral knee arthritis and his active duty service.  In this regard, several medical opinions have been submitted with regard to the Veteran's knees.  

The Veteran submitted a September 1999 private opinion from Dr. T.G.T., in which he stated that it was "certainly possible" that the Veteran's injuries sustained to his knees were secondary to his in-service activities.  See September 1999 Medical Opinion by Dr. T.G.T.  Furthermore, the Veteran was afforded a VA examination in August 1998.  At such examination the Veteran reported experiencing pain and swelling in the right knee, but did not recall an injury.  He also reported experiencing pain in the left knee.  He reported twisting his left knee in service when he stepped in a hole during a drill.  X-rays of the left knee revealed minimal amount of narrowing of the femoral tibial joint space medially consistent with early arthritic disease.  X-rays of the right knee revealed slight elongation of the spines, but no narrowing of the articular cartilate or osteophyte formation.  The diagnoses included mild osteoarthritis of the left knee, and no diagnosed disability of the right knee.  

A private July 1999 treatment record also showed that the Veteran was treated for left knee pain and swelling and was diagnosed with degenerative joint disease of the knees.  In August 1999 a private treatment record from Dr. W.P. noted a history of treatment for knee pain since June 1991 and that the knees were steadily getting worse.  Dr. W.P. also attested to the Veteran being treated for pain and swelling of the right knee in July 1987 and being diagnosed with tendonitis, later confirmed by arthroscopic surgery.  

In August 2005 the Board denied the Veteran's claims for service connection for bilateral knees, and the Veteran appealed the decision to the Court thereafter.  In a December 2007 Memorandum Decision, the Court vacated the Board's denial and remanded the matter back to the Board for action consistent with the Memorandum decision.  Thereafter, in May 2009 the Board remanded the claim for a VA examination and opinion regarding the Veteran's bilateral knees.  

In July 2009 the Veteran was afforded another VA examination for his joints, including his knees.  Regarding the Veteran's left knee, upon this examination, the Veteran reported problems with his knees while he was in service, specifically recalling stepping into a hole and twisting his left knee.  He reported that he had physical therapy for several months following the left knee injury and that he had been intermittently symptomatic over the years.  He noted that he eventually had an arthroscopy of the left knee in 1991 and he continued to have progressive worsening of the knee over the years which eventually led to a total left knee replacement in 2007 by a private orthopedist.  He reported at the examination that his knee was a lot better than it was but he still had some degree of pain.  He noted that the pain was intermittent in nature and he had some pain associated with weightbearing, particularly with initial weightbearing after sitting.  He reported flare-ups of rather severe pain with a frequency of approximately once a month.  The Veteran's knee pain lasted a duration of several days, relieved by taking medications.  

Regarding the Veteran's right knee, the Veteran reported a history of right knee injury in service in approximately 1979.  He reported no further injuries of the knee following the arthroscopy of the right knee in 1987.  He reported experiencing "bone on bone" intermittent pain of the right knee, which increased in severity with extended periods of driving or sitting.  He reported flare-ups with a frequency of approximately once a month precipitated by exceeding his capacity for activity.  Duration of right knee pain would approximately be a month or so, and was relieved by taking medications.  

Regarding both knees, the Veteran reported that he was diagnosed with rheumatoid arthritis earlier in the year by a private rheumatologist at the Mississippi Arthritis Association.  Upon examination and X-ray imaging of the knees, the examiner reported left knee prosthesis and right degenerative joint disease.  The examiner noted his review of the entire claims file, including the Veteran's extensive medical history including private and VA medical treatment records.  The examiner made specific note that he did not have access to records following 2002, but that since that time the Veteran had undergone a total left knee replacement.  Following this review, and based upon all available evidence of record, the examiner opined that it was less likely than not that the Veteran's knee disabilities were caused or aggravated by his in-service disabilities.  

In July 2010 an addendum opinion was issued for the Veteran's knees.  The examiner who provided the addendum opinion, the same who provided the July 2009 opinion, noted that since the July 2009 examination additional records had been added to the claims folder.  Such records included treatment notes including a December 2007 operative report for the left knee and treatment of arthritis of multiple joints.  After review of such records, the examiner noted that his prior opinion was unchanged.  Specifically, the examiner noted that his opinion was based on his training, judgment, past experience and extensive review of the evidence of record.  Furthermore, the examiner took note that the Veteran's attorney had contended in a December 2009 letter that the examiner had not considered the Veteran's right knee aspiration during service as reflected in December 1981.  However, the examiner clarified that he had, in fact, addressed the Veteran's right knee, specifically reporting that noting the aspiration was performed on the right, and not the left, knee was "obviously an error."  Therefore, the examiner concluded that his July 2009 opinion remained unchanged.  

The Board notes that in March 2011 the Veteran submitted a private opinion from Dr. R.S.  In this opinion Dr. R.S. noted the Veteran's reported history of injuries to his knees during service followed by a total knee replacement to his left knee and arthroscopic to the right.  Dr. R.S. stated specifically that the Veteran "is disabled from significant gainful activity . . . secondary to these injuries."  See March 2011 Dr. R.S. Opinion.  

In June 2011 the Veteran submitted another private opinion from K.C., a legal nurse consultant.  She reviewed the claims file and determined that the first documented arthritis-related complaint occurred in 1979 and that the Veteran experienced an "unusually prolonged recovery period" after spraining his right ankle in 1979.  The nurse explained that in patients with rheumatoid arthritis (RA), "trauma or over-use of a joint can cause an autoimmune mediated process that persists must longer than a typical localized inflammatory response."  She stated that RA is a disease with alternating flares and remissions of symptoms.  She commented that the Veteran's first documented complaint of right knee pain occurred in 1985.  The nurse noted that "there is no way to determine how long the inflammation had been present."  However, she opined that the onset of the left knee symptoms was in 1979 or earlier based on the fact that, in 1991, the Veteran had reported an onset date of 12-15 years earlier.  The nurse acknowledged that the Veteran had denied any joint pain or swelling on the National Guard examination reports, but stated "it is likely that he did not check it because of an absence of swelling."  She explained that swelling can be "difficult to appreciate in chronic inflammation of joints." She went on to find that the Veteran's verbal complaints "certainly contradict any notion that he did not have joint pain prior to 1982 and 1986."  (Emphasis in original).  The nurse also opined that the degree of hypertrophy and tissue damage to the Veteran's left knee in 1991 "suggests to me that the inflammatory process had been ongoing, on a recurrent basis, for quite some time."  She opined that the Veteran's clinical condition "represents the effects of long-standing, untreated rheumatoid arthritis that was as likely as not, present during his years of active duty" and that "the required activities of service more than likely contributed to and exacerbated the condition of his knees."

In a December 2011 addendum, K.C. indicated that her experience included 12 years as a critical care nurse and 14 years as a legal nurse consultant.  She stated that she had reviewed the July 2009 opinion and July 2010 addendum from the VA examiner.  She accused the VA examiner of taking the medical records "at face value" and noted that his opinion said nothing about the possible implications RA has on the etiology of the Veteran's knee problems.  She noted that while the examiner "accurately quotes verbatim [] various facts from the records, he fails to consider what is missing from the service medical records."  (Emphasis in original.)  She opined that the Veteran's "more recent diagnosis of rheumatoid arthritis was as likely as not present at the time of his military service AND" that it "went untreated for many years, resulting in permanent disability related to the near-total destruction of his knee joints."  (Emphasis in original.)  She referenced medical articles concerning RA and noted that the absence of reported complaints for several years at a time is not surprising because some people with RA have long periods of remission.  She also stated that men are often diagnosed later than women because they tend to downplay their symptoms, and that "[t]his may help to explain why [the Veteran's] medical records do not reflect numerous complaints" during service.

In a December 2012 addendum, the July 2009 VA examiner reviewed K.C.'s June 2011 and December 2011 statements and concluded that they "mostly represent conjecture, speculation and possibilities rather than medical probability."  He wrote: "I think it is less likely as not that so many physicians/surgeons would have missed a diagnosis of RA existing as far back into the past as the statements of [K.C.] imply."  He opined that "the preponderance of the MER [medical evidence of record] does not support the contentions of [K.C.]"

In April 2013 the Board denied the issues of service connection for bilateral knee disorders.  After such denial, the Veteran appealed the issues to the Court and the April 2014 JMR followed.  The JMR found that the Board provided an inadequate statement of reasons and bases concerning the weight that it assigned to the conflicting medical opinions of record.  First, it was noted that the Board had analyzed the medical articles referenced in K.C.'s June 2011 opinion, even though these articles were not attached to the opinion.  The Board found that these articles were too generic to support a nexus between the Veteran's service and his current knee disabilities.  Second, the JMR noted that the Board did not adequately explain its preference of the VA doctor's opinion to that of the private nurse.  Finally, the JMR noted that the Board provided no direct analyses as to how it arrived at the conclusion that the nurse's opinion was speculative.  

The articles referenced in the nurse's opinion are now of record.  See August 2014 Written Brief, Exhibit A.  The Board has reviewed the articles, which discuss the symptoms of RA and the incidence of RA in men.  The Court has indicated that treatise evidence "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated medical opinion.  Sack v. West, 11 Vet. App. 314 (1998).  The same principle applies to medical and scientific articles.  See 38 C.F.R. § 3.159(a)(1) (2016) (competent medical evidence includes "authoritative writings such as medical and scientific articles and research reports or analyses"). 

In November 2014 the Board remanded the claims for action consistent with the April 2014 JMR.  Specifically, the Board remanded for the July 2009 examiner to provide an addendum opinion regarding his experience in orthopedics and consideration of an April 1985 private treatment record wherein the Veteran complained of right knee pain and was diagnosed with ligamentous strain.  

In February 2015, the July 2009 examiner provided such opinion.  He clarified that, regarding his experience in orthopedic medicine, he graduated from medical school in 1979 and then did a one year rotating internship followed by completion of a four year residency in orthopedic surgery.  He noted that he then followed this with an "untold number" of knee examinations and surgeries.  He is a Board eligible orthopedic surgeon who has practiced in the arena of the disability evaluation almost exclusively since 1986.  He noted that he had performed thousands of Compensation and Pension examinations for VA over the years and that he also rated orthopedic cases for the disability determination service of Mississippi.  Regarding the April 1985 private treatment record the Board requested him to consider, the examiner noted the pain in the right knee and the subsequent diagnosis of ligamentous strain.  The examiner found that as no medical history was provided and no physical examination findings were noted upon the diagnosis, "one is left to ponder from whence the diagnosis originated."  The examiner again reviewed the Veteran's August 1998 findings of both knees, again concluding that the physical findings of both knees were completely within normal limits, and that mild osteoarthritic changes are compatible with age-related changes.  The examiner opined that his original opinion was unchanged, and that it was less likely than not that the Veteran's knee disabilities were related to his service injuries.  

In June 2015 K.C. provided an addendum opinion to her original June 2011 and addendum December 2011 opinions.  In that opinion K.C. noted her review of additional documents of records, including the July 2009 examiner's addendum opinion.  In her June 2015 addendum, K.C. opined that the Veteran's knee disability was due to his longstanding history of RA which went undiagnosed and treated for many years, and began prior to his service in the National Guard during active duty service.  In support of her opinion, K.C. opined first that the July 2009 examiner failed to consider the continuum of symptomatology that is characteristic of RA.  K.C. documented the evidence that she considered in support of this positive opinion, including in-service and post service treatment records showing treatment of the left and right knees.  K.C. acknowledged the July 2009 examiner's opinion that the Veteran's RA was compatible with age-related changes.  K.C. expressed her disagreement with such opinion, finding the July 2009 examiner's opinions to be narrowly focused and lacking scientific basis.  Furthermore, K.C. emphasized that she believed the Veteran should be examined by a rheumatologist who had expertise in rheumatologic disorders, and that orthopedic surgeons are not consulted in cases of mild RA.  K.C. concluded by stating her opinion again, that the Veteran's arthritis of the knees was at least as likely as not related to his active duty service.  In supplementation of her opinion K.C. provided internet research from the Cleveland Clinic regarding RA and its progression.  

In January 2016 the VA examiner from July 2009 provided another addendum opinion in response to the RO's December 2015 request for such.  In such opinion the examiner noted that he had reviewed K.C.'s June 2015 opinion, and continued to believe that her opinion was based on conjecture and speculation.  The examiner questioned the nurse's credentials to qualify as a medical expert in this case.  Pertinently, the examiner stated that the Veteran's STRs did not support K.C.'s claims that the Veteran experienced RA symptomatology in service, and that reproducing information and references regarding rheumatological disorders did not establish any medical credentials or expertise on her part.  Thereby, the examiner noted his prior opinion was unchanged.  

The Board notes that the Veteran testified at a DRO hearing in September 1999.  At such hearing, regarding his right knee, the Veteran discussed when he first began having pain in his right knee, particularly prior to his 1989 surgery.  Even after the surgery, at the 1999 hearing, the Veteran testified that he presently experienced cracking and popping of the right knee on a daily basis, where it felt as though the knee came out of its socket.  See DRO September 1999 Hearing Transcript, pp.10-11.  Regarding his left knee, the Veteran noted that it was in worse shape than the right and that he was unable to "do anything with it."  See Hearing Transcript, p. 11.  The Veteran specified that he experienced constant pain, swelling and "lumping" of the left knee, and that he could hardly put any weight on it.  He further noted that he was taking anti inflammatories for the pain, but that his left knee never gave out.  The Veteran testified that he sought treatment for his knee pain from Dr. C. who opined that his right knee had worsened due to his overcompensation of the right knee as a result of his left knee pain.  

Also of record are several lay statements from the Veteran's friends that describe his physical problems, in addition to the Veteran and his attorney.  Specifically in July 1998 the Veteran submitted a statement noting that his knee injuries made it difficult for him to walk and impossible for him to run.  In June 1999 the Veteran submitted another statement associating his current knee disability with his service.  In August 1999 on his VA Form 9 the Veteran asserted that the pain and lack of mobility caused by his knee disabilities continued to worsen.  In June 2006, February 2007 and August 2014 the Veteran's attorney submitted briefs with arguments in support of his award of service connection for his knee disabilities.  More recently, in July 2015 and August 2016 the Veteran's attorney provided further statements, asserting that the negative opinion provided by the July 2009 VA examiner was inadequate and the positive opinion provided by K.C. should be afforded more probative weight.  

As the evidence of record is both favorable and unfavorable, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The Board finds that the July 2009 VA examiner's multiple opinions in July 2009, December 2012, February 2015 and January 2016 to be thorough, supported by explanation, based upon review of the claims folder and supported by evidence of record.  Moreover, the VA opinions were adequate as they addressed whether the Veteran's knee disabilities were as likely as not caused by his service, while addressing the conflicting opinions in the claims file.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  Thus, the Board finds the evidence against the Veteran's service causing his knee disabilities to be persuasive.  

The examiner's opinion that the Veteran's current knee disabilities are not related to service is consistent with the evidence regarding the credible onset of symptomatology.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  The VA examiner's conclusion that it is unlikely that numerous physicians and surgeons overlooked a diagnosis of RA is a logical one.  Moreover, the Board considers it significant that the December 2012, February 2015 and January 2016 addendums constituted the most recent additions to the claims file.  Accordingly, the examiner took into account the most up-to-date evidence in the file, which includes the addendum from the nurse consultant.  Therefore, these opinions, in addition to the original July 2009 opinion, are highly probative.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (the opinion of a physician that is based on a review of the entire record is of greater probative value than an opinion based solely on the veteran's reported history).

As to the favorable evidence of record in support of service connection for the Veteran's knee disabilities, the Board finds that while K.C.'s opinions of record are entitled to some probative weight, they are not entitled to significant probative value.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001) (noting that there is no "treating physician rule" which would afford greater weight to the opinion of a Veteran's treating physician over the opinion of a VA or other physician).  Rather, the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Nieves-Rodriguez, 22 Vet. App. at 304.  

Moreover, although not disparaging the qualifications of K.C., see Goss v. Brown, 9 Vet. App. 109 (1996), her qualifications are less impressive than those of the July 2009 VA examiner.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) [in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data].

Similarly, the Board finds that the September 1999 opinion of Dr. T.G.T. is entitled to little probative value.  Although it appears that he reviewed the Veteran's STRs, the opinion is speculative and contains no rationale.  He merely opined it is "possible" that the Veteran's service-related knee injuries are secondary to activities required during his active service.  

Regarding the lay statements of record, the Board notes that the Veteran and his friends genuinely believe that his knee disabilities were incurred in service.  Their statements regarding the symptoms of pain are competent, regardless of the lack of contemporaneous medical evidence.  However, they have not shown that they have the expertise to comment on a medically complex issue, such as the etiology of the Veteran's degenerative arthritis of the knees.  See Jandreau, supra.  As such, the relationship, if any, which exists between those disorders and the Veteran's service is a matter that requires medical expertise to resolve, especially where, as here, it was first manifested many years after the Veteran's discharge from active service.  In contrast, such expertise has been demonstrated by the VA examiner, whose negative nexus opinion is deemed probative for the reasons summarized above.  Therefore, the Board finds that the Veteran's own views in this regard are outweighed by the VA examiner's negative nexus opinions.

Because service connection has not been granted for a right knee disability, any further consideration of the issue of entitlement to service connection for left knee disability as secondary to a service-connected right knee disability is moot.

Thus, as the preponderance of the evidence is against the existence of a nexus between the Veteran's in-service injury and his current knee disabilities, service connection for a bilateral knee disability must be denied.  

						(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


